DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 12 is objected to because of the following informalities:  in claim 9,  line 2, the term “shaft” and line 4, “shafts” lacks clear antecedent basis (claim 1 recites a “shank”), similarly in claim 12.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  in line 4, the term “it” lacks clear antecedent basis (both occurrences).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wong 2015/0000355 (hereinafter Wong).
Re Claim 1.
Wong discloses a lock comprising: a housing (2) having a front section comprising a plurality of apertures therethrough; a plurality of buttons (8) disposed through the apertures in the front section of the housing, each button comprising a shank (84/82) and a leg (80) spaced from the shank and having an axis along which each of the buttons may be axially pressed between an un-pressed position and a pressed position; a biasing member (85) associated with each of the plurality of buttons (8), configured to bias the buttons towards the un-pressed position; at least one rod (5) mounted in the housing, each rod extending generally perpendicular to the shanks of the buttons; a plurality of ratchet sleeves (91) disposed on each rod (5), each of the ratchet sleeves comprising a tubular portion (90) and at least two teeth (911,912,913,914); a plurality of locking wheels (96), each locking wheel comprising a radial notch (965), wherein each of the locking wheels are configured to sit on the tubular portion (90) of one of the plurality of ratchet sleeves, wherein the tubular portion and the locking wheel each comprise a plurality of interengaging elements such that, in use, the locking wheel does not rotate with respect to the ratchet sleeve; a locking plate (7) disposed within the housing, the locking plate (7) comprising a plurality of projections (71); and an actuator (3) associated with the locking plate and a latch, wherein the actuator is configured to move the locking plate (7); wherein pressing one of the buttons (8) causes the leg of the button to engage one of the teeth of a ratchet sleeve, thereby rotating the ratchet sleeve about the rod until the leg is operable to engage the adjacent tooth; and wherein, if one or more of the plurality of buttons (8) are pressed a predetermined number of times the radial notch of each locking wheel is aligned with the corresponding projection of the locking plate, such that when the actuator is actuated in a first direction the locking plate is moved from a first position to a second position and the latch is disengaged, thereby unlocking the lock.
Re Claim 2. 
Wong discloses the lock of claim 1, in which each biasing member comprises a compression spring (85).
Re Claim 3.
Wong discloses the lock of claim 1 in which the pressing of the one or more of the plurality of buttons (8) a predetermined number of times defines a code comprising a combination of at least four button presses.
Re Claim 4.
Wong discloses the lock of claim 1, in which the number of teeth of the ratchet sleeves (91) determines the number of different possible incremental rotational positions of the ratchet sleeve, and each ratchet sleeve has at least three teeth (911,912,913,914).
Re Claim 5.
Wong discloses the lock of claim 1, comprising at least one common rod (5) on which a plurality of the ratchet sleeves (91) and locking wheels (96) are disposed, wherein each common rod extends generally perpendicular to the shanks of the buttons (8).
Re Claim 6. 
Wong discloses the lock of claim 5, in which there are at least two common rods (4,5) which are adjacent and extend in parallel directions.
Re Claim 7.
Wong discloses the lock of claim 1, in which the leg (82) of each button extends substantially parallel to the shank (84), the shank being coaxial with the axis.
Re Claim 8.
Wong discloses the lock of claim 1, in which the leg (80) of each button (8) extends at an angle to the shank (84).
Re Claim 9. 
Wong discloses the lock of claim 1, in which the locking plate (7) comprises a plurality of holes (Fig.8b), each hole sized to receive the shaft (84,82) of one of the plurality of buttons (8) therethrough, the holes being arranged such that, when the locking plate (7) is in the first position the shafts of each of the buttons are configured to pass through one of the holes.
Re Claim 10. 
Wong discloses the lock of claim 9, in which, if the actuator (3) is actuated to move the locking plate (7) from the first position to the second position when the radial notches (965) in the locking wheels (96) are not aligned with the projections (71) in the locking plate, the locking wheels block the locking plate so that it is in a blocking position where it cannot reach the second position and the holes in the locking plate are misaligned from the shafts of the buttons, such that the buttons cannot be pressed.
Re Claim 11.
Wong discloses the lock of claim 10, in which, in the blocked position the legs (80) of the buttons cannot contact the ratchet sleeves (91).
Re Claim 12. 
Wong discloses the lock of claim 1, comprising a guide plate (6) comprising a plurality of holes (Fig.2a) through which the shafts (82) of the buttons are arranged to be inserted and disposed in front of the locking plate (7), such that the shafts of the buttons pass through the guide plate (6) before encountering the locking plate (7).
Re Claim 13. 
Wong discloses the lock of claim 1, in which to change the code combination of the lock the actuator has a code setting position (reset 6) in which the actuator (3) is configured to move the locking plate (7) to separate the locking wheels (96) from the interengaging elements on the tubular portions of the ratchet sleeves.
Re Claim 14. 
Wong discloses the lock of claim 13, in which the actuator (3) is configured in the code setting function, to move in the opposite direction compared to when the actuator is actuated in the first direction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Hacker 2011/0067461 (hereinafter Hacker).
Re Claim 15. 
As discussed above with respect to claim 1, Wong discloses a lockable enclosure designed to contain one or more articles, the lockable enclosure comprising a lock comprising: a housing having a front section comprising a plurality of apertures therethrough; a plurality of buttons disposed through the apertures in the front section of the housing, each button comprising a shank and a leg spaced from the shank and having an axis along which each of the buttons may be axially pressed between an un-pressed position and a pressed position; a biasing member associated with each of the plurality of buttons, configured to bias the buttons towards the un-pressed position; at least one rod mounted in the housing, each rod extending generally perpendicular to the shanks of the buttons; a plurality of ratchet sleeves disposed on each rod, each of the ratchet sleeves comprising a tubular portion and at least two teeth; a plurality of locking wheels, each locking wheel comprising a radial notch, wherein each of the locking wheels are configured to sit on the tubular portion of one of the plurality of ratchet sleeves, wherein the tubular portion and the locking wheel each comprise a plurality of interengaging elements such that, in use, the locking wheel does not rotate with respect to the ratchet sleeve; a locking plate disposed within the housing, the locking plate comprising a plurality of projections; and an actuator associated with the locking plate and a latch, wherein the actuator is configured to move the locking plate; wherein pressing one of the buttons causes the leg of the button to engage one of the teeth of a ratchet sleeve, thereby rotating the ratchet sleeve about the rod until the leg is operable to engage the adjacent tooth; and wherein, if one or more of the plurality of buttons are pressed a predetermined number of times the radial notch of each locking wheel is aligned with the corresponding projection of the locking plate, such that when the actuator is actuated in a first direction the locking plate is moved from a first position to a second position and the latch is disengaged, thereby unlocking the lock. wherein the latch of the lock must be disengaged to gain access to the articles.
While Wong fails to explicitly disclose a lockable enclosure, Hacker clearly teaches a similar push button lock including a latch usable in lockable enclosures (Fig.1-2). Accordingly, it would have been obvious to one of ordinary skill in the art to provide an enclosure as taught by Hacker with such a lock as disclosed by Wong as an obvious matter of design choice in enhancing the security of a lockable enclosure.
Re Claim 16. 
Wong as modified by Hacker discloses the lockable enclosure of claim 15, wherein the door of the lockable enclosure (Hacker 120; Fig.2) comprises at least one elongate member (four unlabeled dowel portions which receive screws in Fig.2) arranged to extend into the internal cavity of the body of the lockable enclosure when the door is in a closed position, wherein the at least one elongate member consists essentially of one or more materials which are harder than high speed steel (HSS). Official Notice is taken that the use of hardened high strength materials for mounting portions of lockable enclosures is old and well known in the art and would have been considered an obvious matter of design choice to one of ordinary skill in the art in order to enhance the security of the lockable enclosure and prevent tampering.
Re Claim 17. (As Best Understood)
Wong as modified by Hacker discloses the lockable enclosure of claim 16, but fails to provide wherein the at least one elongate member comprises, or consists essentially of, silicon nitrated (Si3Ni4) steel and wherein the body and/or door of the lockable enclosure comprise, or consist essentially of, zinc or a zinc alloy.
Official Notice is taken that the use of hardened high strength materials for mounting portions of lockable enclosures is old and well known in the art and would have been considered an obvious matter of design choice to one of ordinary skill in the art in order to enhance the security of the lockable enclosure and prevent tampering.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675